            Case 5:20-mc-80219 Document 1 Filed 12/14/20 Page 1 of 5



 1   MENG XI (280099)
     mxi@susmangodfrey.com
 2   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 3   Los Angeles, California 90067-6029
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
 5   MAX L. TRIBBLE, JR. (326851)
     mtribble@susmangodfrey.com
 6   SUSMAN GODFREY L.L.P.
     1000 Louisiana, Suite 5100
 7   Houston, Texas 77002-5096
     Telephone: (713) 651-9366
 8   Facsimile: (713) 654-6666
 9   Attorneys for Plaintiff
10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN JOSE DIVISION
13    IN RE: SUBPOENA TO GOOGLE, LLC,              Case No. 5:20-mc-80219-MISC
14    IN CONNECTION WITH:                          Case No. 2:19-cv-00372-JRG
15    SPACETIME3D, INC.
                                                   Pending in The United States District Court
16                   Plaintiff,                    for the Eastern District of Texas, Marshall
                                                   Division
17    vs.
                                                   NOTICE OF MOTION AND MOTION
18    SAMSUNG ELECTRONICS CO., LTD.,               TO COMPEL GOOGLE, LLC’S
      SAMSUNG ELECTRONICS AMERICA,                 DEPOSITION TESTIMONY
19    INC.,
20                   Defendants.                   DATE: TBD
                                                   TIME: TBD
21                                                 PLACE: TBD
22

23

24

25

26

27

28


     NOTICE OF MOTION AND MOTION TO COMPEL GOOGLE, LLC’S DEPOSITION TESTIMONY - Case No.
                                     5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 1 Filed 12/14/20 Page 2 of 5



 1          TO GOOGLE, LLC AND ITS COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on _______________________________ (day and
 3   time to be determined by court), or as soon thereafter as counsel may be heard, in a Courtroom to
 4   be determined, located in the Robert F. Peckham Federal Building & United States Courthouse,
 5   280 South 1st Street, San Jose, CA 95113, SpaceTime3D, Inc. (“SpaceTime3D”) will and hereby
 6   does move this Court for an order, pursuant to Rule 37 of the Federal Rules of Civil Procedure,
 7   directing Google, LLC to comply with its obligations under Federal Rule of Civil Procedure 30 by
 8   answering SpaceTime3D’s legitimate deposition questions and to pay for SpaceTime3D’s
 9   reasonable expenses under Rule 37(a)(5).
10          Pursuant to Local Rule 37-1, SpaceTime3D certifies that it has in good faith conferred with
11   Google, LLC, by engaging in extended discussion during the December 4, 2020, videoconference
12   deposition of Google’s Rule 30(b)(6) corporate representative, for the purpose of attempting to
13   resolve all disputed issues without court action.
14
     Dated: December 14, 2020                            MENG XI
15                                                       SUSMAN GODFREY L.L.P.
16

17                                                       By: /s/ Meng Xi
                                                             Meng Xi
18                                                           Attorney for Plaintiff SpaceTime3D
19

20

21

22

23

24

25

26

27

28
                                              1
     NOTICE OF MOTION AND MOTION TO COMPEL GOOGLE, LLC’S DEPOSITION TESTIMONY Case - No.
                                     5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 1 Filed 12/14/20 Page 3 of 5



 1                                         PROOF OF SERVICE
 2          I, the undersigned, declare:
 3          I am employed in the County of New York, State of New York. I am over the age of 18
     and not a party to the within action; my business address is 1301 Avenue of the Americas, 32nd
 4   Floor, New York, New York 10019.
 5          On December 14, 2020, I served the foregoing document(s) described as follows:
 6                       NOTICE OF MOTION AND MOTION TO COMPEL
                           GOOGLE, LLC’S DEPOSITION TESTIMONY
 7
     on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
 8   addressed as stated on the attached service list, as follows:
 9           BY MAIL:
             I am "readily familiar" with the firm's practice of collection and processing
10   correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
     Service on that same day with postage thereon fully prepaid at New York, New York in the
11   ordinary course of business. I am aware that on motion of the party served, service is presumed
     invalid if postal cancellation date or postage meter date is more than one day after date of deposit
12   for mailing in affidavit.
13          BY PERSONAL SERVICE:
            I caused to be delivered such envelope by hand to the offices of the addressee.
14
            BY FEDERAL EXPRESS OR OVERNIGHT COURIER
15
            BY FAX
16          I served by facsimile as indicated on the attached service list.
17    XX_ BY ELECTRONIC MAIL
            I caused said documents to be prepared in portable document format (PDF) for e-mailing
18   and served by electronic mail as indicated on the attached service list.
19
             (State) I declare under penalty of perjury under the laws of the State of New York that the
20   above is true and correct.
21    XX (Federal) I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
22
            Executed on December 14, 2020, at New York, New York.
23

24

25

26
                                                   ________________________________
27                                                         Eve Levin
28
          Case 5:20-mc-80219 Document 1 Filed 12/14/20 Page 4 of 5



 1                                       SERVICE LIST
 2   Counsel for Defendants Samsung Electronics Co., Ltd.
 3   and Samsung Electronics America, Inc.:

 4   Mark D Fowler
     Aaron Wainscoat
 5   Brent K Yamashita
     Erik R Fuehrer
 6   Harpreet Singh
 7   Jonathan Hicks
     Robert Buergi
 8   DLA Piper US LLP - Palo Alto
     2000 University Ave
 9   Palo Alto, CA 94303
     650-833-2000
10
     Fax: 650-833-2001
11   mark.fowler@dlapiper.com
     aaron.wainscoat@dlapiper.com
12   brent.yamashita@dlapiper.com
     erik.fuehrer@dlapiper.com
13   harpreet.singh@us.dlapiper.com
     jonathan.hicks@dlapiper.com
14
     robert.buergi@dlapiper.com
15   Samsung-SpaceTime3D-DLA@us.dlapiper.com

16   Kevin Hamilton
     Susan Acquista
17   DLA Piper US LLP - San Diego
     401 B Street, Suite 1700
18
     San Diego, CA 92101
19   619-699-2700
     Fax: 619-699-2701
20   kevin.hamilton@us.dlapiper.com
     susan.acquista@us.dlapiper.com
21

22   Harry Lee Gillam , Jr.
     Melissa Richards Smith
23   Gillam & Smith, LLP
     303 South Washington Avenue
24   Marshall, TX 75670
     903-934-8450
25   Fax: 903-934-9257
26   gil@gillamsmithlaw.com
     melissa@gillamsmithlaw.com
27

28
          Case 5:20-mc-80219 Document 1 Filed 12/14/20 Page 5 of 5



 1   Counsel for Google, LLC:
 2   Krista Schwartz
 3   Katy L. Rankin
     Hogan Lovells US LLP
 4   3 Embarcadero Center #1500
     San Francisco, CA 94111
 5   Telephone: (415) 374-2300
     Krista.schwartz@hoganlovells.com
 6   katy.rankin@hoganlovells.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
